       Case 2:16-md-02724-CMR Document 1351 Filed 04/23/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                        MDL NO. 2724
PRICING ANTITRUST LITIGATION                          Case No. 16-md-2724-CMR


THIS DOCUMENT RELATES TO:                             HON. CYNTHIA M. RUFE

ALL ACTIONS


            DEFENDANT HERITAGE PHARMACEUTICALS INC.’S THIRD
             MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL

       Defendant Heritage Pharmaceuticals Inc. (“Heritage”), pursuant to Fed. R. Civ. P. 5.2(d),

Local Rules 5.1.2(7) and 5.1.5, by and through its undersigned counsel, hereby moves this Court

for an Order granting leave to file under seal Heritage’s Reply in Support of its Objection to

Special Master Marion’s Third Report and Recommendation Relating to Bellwether Selection

(including the Declaration of Scott D. Hammond attached thereto as Exhibit 1), as well as the

Memorandum in Support of this Motion filed contemporaneously herewith. Heritage has sought

consent of the Plaintiffs and other Defendants for the relief sought in this Motion. As of the time

of filing, counsel for the EPPs and IRPs have indicated they consent to this Motion, but Heritage

did not receive responses from the other parties. The points and authorities supporting this

Motion are set forth in Heritage’s Memorandum in Support of this Motion filed under seal

contemporaneously herewith. A proposed Order is attached.
       Case 2:16-md-02724-CMR Document 1351 Filed 04/23/20 Page 2 of 3




April 23, 2020                         Respectfully submitted,


                                       /s/Edward B. Schwartz________
                                       Edward B. Schwartz, Esq.
                                       Andrew C. Bernasconi, Esq.
                                       REED SMITH LLP
                                       1301 K Street NW
                                       Suite 1000-East Tower
                                       Washington, DC 20005
                                       Tel: (202) 414-9232
                                       Fax: (202) 414-9299
                                       eschwartz@reedsmith.com
                                       abernasconi@reedsmith.com

                                       Nicholas V. Albu, Esq.
                                       REED SMITH LLP
                                       7900 Tysons One Place
                                       Suite 500
                                       McLean, VA 22102
                                       Tel: (703) 641-4200
                                       Fax: (703) 641-4340
                                       nalbu@reedsmith.com

                                       Counsel for Defendant Heritage
                                       Pharmaceuticals Inc.




                                    -2-
       Case 2:16-md-02724-CMR Document 1351 Filed 04/23/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 23, 2020, a copy of the foregoing Defendant Heritage

Pharmaceuticals Inc.’s Third Motion for Leave to File Document Under Seal was filed via the

Court’s ECF system, which will provide service to all registered counsel.



                                                    /s/ Nicholas V. Albu
                                                    Nicholas V. Albu, Esq.




                                              -3-
